Case 1:19-cv-01282-JMS-TAB Document 1 Filed 03/29/19 Page 1 of 10 PageID #: 1



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANPOLIS DIVISION

ANGELA L. HARRISON,                         )
                                            )
            Plaintiff,                      )
                                            )
      v.                                    ) CASE NO: 1:19-cv-1282
                                            )
RELIANCE STANDARD                           )
LIFE INSURANCE COMPANY,                     )
INDIANA UNIVERSITY HEALTH, INC.,            )
and the INDIANA UNIVERSITY                  )
LONG TERM DISABILITY PLAN                   )
                                            )
            Defendant.                      )


               COMPLAINT AND DEMAND FOR JURY TRIAL

                              I. NATURE OF THE CASE

      1.    This is an action brought by Plaintiff, Angela Harrison (“Harrison”), by

counsel, against Defendant, Indiana University Health, Inc. (“IU Health”) for its

discriminatory actions against her based on her disability in violation of the

American with Disabilities Act ("ADA"), as amended, 42 U.S.C. § 12101 et. seq.

Harrison also brings this action against the Indiana University Health Long Term

Disability Plan (“the Plan”), and Reliance Standard Life Insurance Company

(“Reliance”) (collectively, “Defendants”), for unlawfully violating her rights as

protected by the Employee Retirement Income and Security Act of 1974 (“ERISA”),

as amended, 29 U.S.C. §1001 et. seq.
Case 1:19-cv-01282-JMS-TAB Document 1 Filed 03/29/19 Page 2 of 10 PageID #: 2



                                    II. PARTIES

      2.     Harrison, at all times relevant to this litigation, resided within the

geographical boundaries of the Southern District of Indiana.

      3.     IU Health is a corporation doing business in the Southern District of

Indiana.

      4.     The Plan is sponsored by IU Health in the Southern District of

Indiana.

      5.     Reliance is the “plan administrator” of the Plan as defined by 29 U.S.C.

§ 1002(16)(A).

      6.     The Plan vests discretionary authority to determine benefits eligibility

in the Plan Administrator, who has delegated its discretion to Reliance.

                          III. JURISDICTION AND VENUE

      7.     Jurisdiction is conferred on this Court over the subject matter of this

litigation pursuant to 28 U.S.C. §1331; 28 U.S.C. §1343; 42 U.S.C. § 12117; and 29

U.S.C. § 1132(e).

      8.     IU Health is an "employer" as defined by 42 U.S.C. § 12111(5)(A) and

29 U.S.C. § 1002(5).

      9.     Harrison is a qualified individual with a disability as that term is

defined by the ADA, 42 U.S.C. § 12102(2)(c). At all relevant times, IU Health had

knowledge of Harrison’s disability and/or it regarded Harrison as being disabled

and/or Harrison has a record of being disabled.
Case 1:19-cv-01282-JMS-TAB Document 1 Filed 03/29/19 Page 3 of 10 PageID #: 3



      10.    Harrison was an “employee” as that term is defined by XXX and 29

U.S.C. § 1002(6).

      11.    IU Health maintains and sponsors an “employee pension benefit plan”

and “employee welfare plan” for its employees, including Harrison, as defined by 29

U.S.C. § 1002(1), (2) and (3).

      12.    Harrison was a “participant” in IU Health’s “employee benefit plans”

as defined by 29 U.S.C. § 1002(3) and (7).

      13.    Harrison has exhausted her administrative remedies per a letter from

Reliance dated March 5, 2018.

      14.    Harrison exhausted her administrative remedies by timely filing a

Charge of Discrimination against Defendant with the Equal Employment

Opportunity Commission, claiming discrimination based on disability, and files this

complaint within ninety (90) days of receipt of her Notice of Right to Sue.

      15.    All events, transactions, and occurrences concerning this case having

arisen in the geographical environs of the Southern District of Indiana, venue is

proper in this Court.

                             IV. FACTUAL ALLEGATIONS

      16.     Harrison suffers from severe rheumatoid arthritis. Her impairment

substantially limits her in a variety of major life activities and is a disability as

defined by the Americans with Disabilities Act.




                                             3
Case 1:19-cv-01282-JMS-TAB Document 1 Filed 03/29/19 Page 4 of 10 PageID #: 4



      17.    Harrison has worked for IU Health and its predecessors as a Social

Worker since in or about November 1999.

      18.    In or about February 2016, Harrison first requested to work a flexible

schedule to accommodate her disability once her allotment of FMLA was exhausted.

The flexible schedule would have allowed Harrison to come in later on days when

her disability was negatively affecting her in the morning.

      19.    IU Health denied Harrison’s request for an accommodation.

      20.    IU Health informed Harrison that if she did not make it in by 9am, she

would have to take the whole day off.

      21.    On or about August 8, 2016, Harrison again requested an

accommodation. She requested and was approved to take up to 5 days off per month

due to her disability. She did not request a flexible schedule at that time because

such request had been previously denied.

      22.    On or about April 7, 2017, Harrison’s impairment began to impact her

ability to work more prominently. Harrison again requested a flexible start time as

it would allow her to better manage chronic fatigue, pain and stiffness that her

disability caused each morning.

      23.    On or about April 12, 2017, IU Health denied her request and gave

Harrison three options: (1) to continue under her current accommodation of 5

absences per month for her disability; (2) allow HR to look to re-assign her to

another position; or (3) apply for disability benefits.



                                            4
Case 1:19-cv-01282-JMS-TAB Document 1 Filed 03/29/19 Page 5 of 10 PageID #: 5



      24.    Because Harrison’s accommodation request was denied and she knew

that her disability would continue to cause more than 5 absences per month and

therefore result in her termination, she relinquished her employment and sought

disability benefits at IU Health’s direction.

      25.    Harrison applied for and received short term disability benefits.

      26.    On or about August 22, 2017, Harrison applied for long term disability

benefits.

      27.    Under the Long Term Disability Policy (“LTD Policy”), Harrison was a

Class 2 individual, who had purchased the “buy-up” benefit amount. Pursuant to

the LTD Policy, Harrison was entitled to 60% of her covered monthly earnings.

      28.    Harrison earned $29.29 per hour and was scheduled to work 40 hours

per week. Her covered monthly earnings were $5,076.54 ($29.29 x 40 hours per

week x 4.333) and her benefit amount was $3,045.92 ($5,076.54 x 60%).

      29.    Reliance sent a letter to Harrison on November 9, 2017, stating her

covered monthly earnings were only $3,351.79 and her monthly benefit amount was

$2,011.07. The letter sent to Harrison did not inform her of any right to appeal the

determination of her monthly benefit amount.

      30.    Harrison recognized that the amount she would be receiving did not

accurately represent her covered monthly earnings.




                                           5
Case 1:19-cv-01282-JMS-TAB Document 1 Filed 03/29/19 Page 6 of 10 PageID #: 6



      31.    On or about November 19, 2017, Harrison sent an email to the LTD

Policy representative requesting the source documentation utilized in determining

her benefit amount and indicated her desire to appeal the determination.

      32.    On or about December 15, 2017, Reliance sent Harrison a letter

denying Harrison’s appeal. Reliance utilized only the actual hours that Harrison

worked between January 27, 2017 and April 7, 2017 but did not include the hours

that Harrison was scheduled but unable to work due to her disability.

      33.    On or about February 20, 2018, Harrison attempted to formally appeal

Reliance’s decision; however, by letter dated March 5, 2018, Reliance informed

Harrison that her claim was not subject to appeal, and its previous determination

was final.

      34.    Defendants basis for denying Harrison the full benefit of her policy

discriminates against her based on her disability.

      35.    Harrison was an exempt employee scheduled to work 9am to 5:30pm,

Monday thru Friday. Harrison did not receive any additional hours for coming in

earlier than 9am or staying later than 5:30pm – though she often did.

      36.    The reason Harrison was often unable to work her full forty scheduled

hours was because she suffers from Rheumatoid Arthritis. She had an

accommodation for her disability that allowed her to miss up to five days per month

due to her disability.




                                          6
Case 1:19-cv-01282-JMS-TAB Document 1 Filed 03/29/19 Page 7 of 10 PageID #: 7



      37.    Over the last twelve weeks of her employment, her condition

deteriorated significantly causing her to utilize all of her allotted days for her

accommodation and at times more.

      38.    When she used medical leave, IU Health required that Harrison take

the full day as medical leave for her disability as opposed to shorter increments;

those hours were then deducted from Ms. Harrison’s paycheck.

      39.    If Harrison worked beyond her scheduled hours, those hours were not

added to her paycheck, nor was she compensated for them.

      40.    Neither the Policy nor the Claims Department Administrative

Procedures Manual (“the Manual”) contain a provision that addresses how to

calculate an individual’s benefit when the hours the individual was scheduled to

work are impacted by their disability.

      41.    The Manual uses “the average number of paid hours worked per week

during the most recent twelve full calendar weeks ending just prior to your date of

Total Disability.”

      42.    By calculating Harrison’s LTD benefit based upon the hours that she

worked, rather than those for which she was scheduled, Defendants are taking

advantage of the negative impact Harrison’s disability had on her ability to work

during her final twelve weeks of employment.

      43.    By denying Harrison’s request to work a flexible schedule, Defendants

negatively impacted Harrison’s LTD benefit amount.



                                         7
Case 1:19-cv-01282-JMS-TAB Document 1 Filed 03/29/19 Page 8 of 10 PageID #: 8



      44.    By requiring Harrison to take medical leave in full day increments

only, Defendants discriminated against Harrison because of her disability.

      45.    Defendants are penalizing Harrison for trying to work through her

debilitating pain for as long as possible before applying for disability benefits.

      46.    Leave that was caused by her disability and was granted as an

accommodation under the ADA is now unlawfully being counted against her.

                                V. LEGAL ALLEGATIONS

                 COUNT I-VIOLATION OF THE ADA - DISCRIMINATION

      47.    Paragraphs one (1) through forty-six (46) of Harrison’s Complaint are

hereby incorporated.

      48.    Defendant violated Harrison’s rights as protected by the Americans

with Disabilities Act, 42 U.S.C. § 12101 et seq. by terminating her because of her

real or perceived disability.

      49.     Defendant's actions were intentional, willful and in reckless disregard

of Harrison’s rights as protected by the ADA.

      50.    Harrison has suffered and continues to suffer harm as a result of

Defendant’s unlawful actions.

                          COUNT II – VIOLATION OF ERISA

      51.    Paragraphs one (1) through fifty (50) of Harrison’s Complaint are

hereby incorporated.




                                            8
Case 1:19-cv-01282-JMS-TAB Document 1 Filed 03/29/19 Page 9 of 10 PageID #: 9



       52.    But for Defendants conduct, Harrison met all of the requirements for

receipt of disability benefits, under the terms of the Plan, and the Plan arbitrarily

and capriciously denied her the full benefit of the Policy

       53.    The Plan’s denial violated Harrison’s rights as protected by ERISA.

       54.    Harrison, therefore, seeks enforcement of her rights under the terms of

the Plan pursuant to ERISA, 29 U.S.C. § 1132(a)(1)(B).


                               VI. REQUESTED RELIEF

       WHEREFORE, Plaintiff, Angela Harrison, by counsel, respectfully requests

that this Court find for Plaintiff and order:

       1.     Defendants to pay Plaintiff any and all of the benefits to which

Harrison would have been entitled under the terms of the employee welfare benefit

plan but for Defendants’ aforementioned unlawful acts;

       2.     IU Health to pay to Plaintiff compensatory damages for its violations

of the ADA;

       3.     IU Health to pay to Plaintiff punitive damages for its violations of the

ADA;

       4.     Defendants pay to Plaintiff pre- and post-judgment interest;

       5.     Defendants to pay Plaintiff's costs and attorney fees incurred in

litigating this action; and,

       6.     Provide any further equitable relief this Court sees fit to grant.




                                           9
Case 1:19-cv-01282-JMS-TAB Document 1 Filed 03/29/19 Page 10 of 10 PageID #: 10




                                 Respectfully submitted,

                                 /s/Andrew Dutkanych III
                                 Andrew Dutkanych (#23551-49)
                                 BIESECKER DUTKANYCH & MACER, LLC
                                 411 Main Street
                                 Evansville, Indiana 47708
                                 Telephone: (812) 424-1000
                                 Facsimile: (812) 424-1005
                                 Email:       ad@bdlegal.com


                                 Attorneys for Plaintiff, Angela Harrison


                           DEMAND FOR JURY TRIAL

       The Plaintiff, Angela Harrison, by counsel, respectfully requests a jury trial

 as to her claims under the Americans with Disabilities Act and all other issues

 deemed triable.



                                 Respectfully submitted,

                                 /s/Andrew Dutkanych III
                                 Andrew Dutkanych (#23551-49)
                                 BIESECKER DUTKANYCH & MACER, LLC
                                 411 Main Street
                                 Evansville, Indiana 47708
                                 Telephone: (812) 424-1000
                                 Facsimile: (812) 424-1005
                                 Email:       ad@bdlegal.com


                                 Attorneys for Plaintiff, Angela Harrison




                                          10
